Citation Nr: 0513327	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Mercy 
Medical Center from October 31, 2002 through November 6, 
2002.  


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to June 
1969.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in February 2003 by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Sioux City, 
South Dakota.


FINDINGS OF FACT

1.  The medical records from October 31, 2002 through 
November 6, 2002 show that until the day of his discharge 
from the hospital, the veteran was in a weak condition, 
requiring oxygen for support and showing a markedly volume 
overloaded and in right-sided heart failure; his condition 
remained the same until his discharge on November 6, 2002 
when he no longer required oxygen support and had regained 
his strength.  

2.  There were no available beds available at the VAMC 
facility from October 31, 2002 to November 6, 2002.

3.  The evidence fails to show that the veteran could have 
been safely transferred to a VA or other Federal facility 
from October 31, 2002 to November 6, 2002.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Mercy 
Medical Center from October 31, 2002 through November 6, 2002 
is granted.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1000-8 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

II. Unauthorized Private Medical Expenses

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Mercy Medical Center from October 31, 2002 through November 
6, 2002.  Generally, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance.  See 38 
C.F.R. § 17.54 (2004).  The veteran's treatment at the non-VA 
facility was not authorized.  Nevertheless, under 38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120 (quoted below), the VA may 
reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities where:

(a) For veterans with service connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) For an adjudicated 
service- connected disability; (2) For nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service- connected disability; (3) For any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability (does 
not apply outside of the States, Territories, and possessions 
of the United States, the District of Columbia, and the 
Commonwealth of Puerto Rico); (4) For any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2004).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2004).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2004).

The Board notes that the veteran's claim satisfies conditions 
(a), (b), (c), (e), (f), (g), (h), and (i).  The main issue 
in dispute is whether the veteran satisfies section (d). 

Medical records from Mercy Medical Center from October 31, 
2002 through November 6, 2002 note that the veteran had an 
inferior wall myocardial infarction on October 17, 2002.  A 
that time, he received a primary angioplasty from VAMC and 
was ultimately dismissed on October 23, 2002.  

Approximately three days subsequent to going home, the 
veteran stated that he developed a cough and lower extremity 
edema.  In the veteran's notice of disagreement, he indicated 
that he called VAMC Sioux Falls for follow up care after his 
heart attack and heart failure.  VAMC told him they could not 
see him until January 2003.  Examination at Mercy Medical 
Center on October 31, 2002 found that the veteran had 
pneumonia and a concern for infiltrate.  He also had 
bilateral lower extremity edema and was admitted to the 
hospital.  

Between November 1 and November 5, 2002, Mercy Medical Center 
records indicate that the veteran was able to be transferred 
to VAMC, if a bed opened up and a transfer was made 
available.  At the same time, the veteran's condition on 
November 1, 2002 was noted as quite guarded, having markedly 
volume overloaded and in right-sided heart failure.  A 
November 2, 2002 medical record noted that prognosis was 
still guarded and that the veteran was going to be 
hospitalized for some period of time.  Discharge summary 
dated November 6, 2002 indicated that the veteran improved 
slowly over the week.  On the day of dismissal, he had been 
tolerating oral medications, was no longer needing oxygen, 
and was much stronger.  The condition at discharge was 
guarded. 

In the December 2003 statement of the case (SOC) and January 
2004 supplemental statement of the case (SSOC), VAMC denied 
the veteran's claim for reimbursement of unauthorized medical 
expenses incurred at Mercy Medical Center from October 31, 
2002 through November 6, 2002 based on the finding that the 
veteran was in stable condition and could have transferred to 
a VA medical facility.  

The apparent basis for the VAMC decision was the two separate 
medical professional reviews, both concluding that review of 
the Mercy Medical Center records showed that the veteran was 
stable for transfer to VAMC.  However, as conceded by VAMC, 
there were no available beds available at the VAMC facility.  
Nevertheless, VAMC asserted that the lack of available beds 
is not a cited criterion for VA authority to pay a non-VA 
bill incurred by a patient (veteran).  In other words, when, 
hypothetically, the veteran could be transferred to a VA 
facility, VA's responsibility to pay a non-VA bill under 
section 38 C.F.R. § 17.1002(d) of the Millennium Act ceases.  
Unfortunately for the veteran, the medical bill from Mercy 
Medical Center is not hypothetical.  

The Board's judicial review of the case under 38 C.F.R. 
§ 17.1002(g) is not based on hypothetical facts not in 
evidence, but the facts in this case.  A "safe transfer" 
from one medical facility to another under 38 C.F.R. 
§ 17.1002(d) also must be more than simply dropping the 
veteran off at the front stoop of the hospital.  The intent 
of 38 C.F.R. § 17.1002(d) includes the capability of the 
medical facility receiving the patient to treat the patient 
in the manner required.  

In this case, the VAMC was not capable of adequately treating 
the veteran as there were no available beds.  In addition, it 
can be inferred from the evidence that since neither Mercy 
Medical Center or VAMC permitted the transfer of the veteran 
without the veteran having a bed at VAMC, the veteran was in 
need of a bed between October 31 and November 6, 2002.  VAMC 
had no beds and thus, was not capable of treating the veteran 
in the required manner to receive him by transfer.  It is the 
Board's conclusion then that due to his physical condition, 
he could not be safely transferred to a VA facility as the VA 
facility in question had no beds available to provide 
treatment.  As such, the veteran could not be safely 
transferred to VAMC and section (d) of 38 C.F.R. § 17.1002 is 
met.  38 C.F.R. § 17.1002(d) (2004).

In sum, the veteran meets all the requirements for payment or 
reimbursement for the cost of unauthorized private medical 
expenses under 38 C.F.R. § 17.1002.  VAMC has failed to show 
that the veteran, in his condition, would have been safely 
transferred to its facility where there were no beds 
available.  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Mercy 
Medical Center from October 31, 2002 through November 6, 2002 
is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


